DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/405, 511, filed on 05/07/2019.
Information Disclosure Statement
The information disclosure statement filed 06/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed 07/16/2020, 10/07/2021 and 02/16/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Park et al. (US 2011/0170204) in view of Park et al. (US 2016/0320585), and further in view of Lee et al. (US 2015/0309282).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 20, Park discloses, a lens moving device (Figs. 1-2) comprising: 
a holder member (120, 135); 

a first coil (160) disposed on the bobbin; 
a first magnet (150) disposed on the holder member and facing the first coil; 
a base (110) disposed below the holder member; 
a second magnet (see 140 above 175) disposed on the bobbin.
Park does not explicitly disclose a second coil disposed above the base and facing the first magnet.
Park teaches, from the same field of endeavor that in a lens moving device (Fig. 2) that it would have been desirable to include a second coil (230) disposed above the base and facing the first magnet.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second coil disposed above the base and facing the first magnet as taught by the lens moving device of Park in the lens moving device of Park since Park teaches it is known to include this feature in a lens moving device for the purpose of providing a reliable lens moving device with low-power consumption.
Park in view of Park does not disclose a sensor sensing the second magnet, wherein the bobbin comprises a first groove formed on an outer lateral surface of the bobbin, wherein the second magnet is disposed in the first groove of the bobbin, wherein the first groove of the bobbin is recessed from the outer lateral surface of the bobbin by a first depth, and wherein the first depth of the first groove is same as or shorter than a thickness of the second magnet in a direction perpendicular to an optical axis.
	Lee teaches, from the same field of endeavor that in a lens moving device (Figs. 1-16) that it would have been desirable to include a sensor (180) sensing the second magnet, wherein 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor sensing the second magnet, wherein the bobbin comprises a first groove formed on an outer lateral surface of the bobbin, wherein the second magnet is disposed in the first groove of the bobbin, wherein the first groove of the bobbin is recessed from the outer lateral surface of the bobbin by a first depth, and wherein the first depth of the first groove is same as or shorter than a thickness of the second magnet in a direction perpendicular to an optical axis as taught by the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
	Regarding claim 2, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the second magnet does not protrude from the outer lateral surface of the bobbin (see Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is 
Regarding claims 3 and 17, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the bobbin comprises a second groove (116) formed on the outer lateral surface of the bobbin, and wherein at least a portion of the first coil is disposed in the second groove (Para. 0115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claims 4 and 18, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the first coil does not protrude from the outer lateral surface of the bobbin (see Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 5, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 6, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the sensor disposed on an upper portion of the holder member (see 190), and wherein the sensor is disposed in an accommodation portion (141b) formed on the holder member whereby a portion of the holder member is recessed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 7, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the second magnet is disposed on an upper portion of the bobbin (see 140 above 175), wherein the first magnet is disposed on a lower portion of the holder member facing the first coil (see 150), and wherein the second magnet and the third magnet are disposed above 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 8, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make a third magnet disposed on the bobbin and disposed opposite to the second magnet (Para. 0269 and see 510, 520).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 9, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make an elastic member (181, 185) connecting the bobbin and the holder member; a circuit board (Para. 0016) disposed on the base; a support member (110a, 135) elastically supporting the holder member with respect to the base; and a cover member (120) covering the holder member and coupled to the base, wherein the second coil is disposed on the circuit board (see Figs. 1-2).

Regarding claim 10, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the second magnet and the third magnet are spaced at a distance symmetrical to a center of the bobbin (see Figs. 11-16), wherein a center of the bobbin is located on a virtual line connecting the second magnet and the third magnet (see Figs. 11-16), wherein the second magnet and the third magnet have a shape and size symmetrical to each other (see Figs. 11-16), and wherein the second magnet and the third magnet are disposed as to maintain a magnetic force equilibrium between each other (see Figs. 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 11, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the second groove (116) of the bobbin is formed between a first rib (see 112 above 116) and a second rib (see 116 below 116) disposed below the first rib, wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 12, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make a depth of the second groove of the bobbin is same as the depth of the first groove of the bobbin (see Figs. 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 13, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the second magnet is disposed at a position corresponding to a corner area of the holder member (see Figs. 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is 
Regarding claim 14, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make a camera module (see Figs. 1-16) comprising: a printed circuit board (170); an image sensor (Para. 0062) disposed on the printed circuit board; the lens moving device of claim 1 (see rejection of claim 1 above) disposed above the printed circuit board (see Figs. 1-2); and a lens (10 of Fig. 35) coupled to the bobbin of the lens moving device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above-mentioned limitations of the lens moving device of Lee in the combination of Park in view of Park since Lee teaches it is known to include these features in a lens moving device for the purpose of providing an efficient lens moving device with reduced vibrations and resonance in the bobbin.
Regarding claim 16, Park discloses, a lens moving device (Figs. 1-2) comprising: 
a holder member (120, 135); 
a bobbin (see 140 below 171) disposed in the holder member; 
a first coil (160) disposed on the bobbin; 
a first magnet (150) disposed on the holder member and facing the first coil; 
a base (110) disposed below the holder member; 
a second magnet (see 140 above 175) disposed on the bobbin.
Park does not explicitly disclose a second coil disposed above the base and facing the first magnet.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second coil disposed above the base and facing the first magnet as taught by the lens moving device of Park in the lens moving device of Park since Park teaches it is known to include this feature in a lens moving device for the purpose of providing a reliable lens moving device with low-power consumption.
Park in view of Park does not disclose a sensor sensing the second magnet, wherein the bobbin comprises a first groove recessed from an outer lateral surface of the bobbin, wherein the second magnet is disposed in the first groove of the bobbin, and wherein the second magnet does not protrude from the outer lateral surface of the bobbin.
Lee teaches, from the same field of endeavor that in a lens moving device (Figs. 1-16) that it would have been desirable to make a sensor (180) sensing the second magnet, wherein the bobbin comprises a first groove (116, 117, 117b) recessed from an outer lateral surface of the bobbin (See Figs. 11-16), wherein the second magnet (see 140 above 175) is disposed in the first groove of the bobbin (see Figs. 11-16), and wherein the second magnet does not protrude from the outer lateral surface of the bobbin (see Figs. 11-16).
Regarding claim 19, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the second magnet is overlapped with the first coil in a direction parallel to an optical axis (see Fig. 11-16).


Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Park et al. (US 2011/0170204) in view of Park et al. (US 2016/0320585) in view of Lee et al. (US 2015/0309282) as applied to claim 14 above, and further in view of Park et al. (US 2016/0320585).
Park, Park and Lee remains as applied to claim 14 above.
Furthermore, Park, Park and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in a lens moving device that it would have been desirable to make the optical apparatus (Figs. 1-16) comprising: a body (100); the camera module of claim 14 (see rejection of claim 14 above) disposed on the body and configured to photograph a picture (Para. 0003 and 0190).
Park, Park and Lee does not disclose a display disposed on the body and configured to display the picture photographed by the camera module.
Park teaches, from the same field of endeavor that in a lens moving device (Fig. 29) that it would have been desirable to include a display (750, 751) disposed on the body and configured to display the picture photographed by the camera module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a display disposed on the body and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 2015/0177479) discloses a lens moving device with a bobbin that comprises a first groove formed on an outer lateral surface of the bobbin and a magnet disposed in the groove formed in the bobbin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/04/2022